UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     RON FRANCIS,                                    DOCKET NUMBER
                         Appellant,                  AT-0752-13-2973-I-1

                  v.

     DEPARTMENT OF THE NAVY,                         DATE: September 30, 2014
                 Agency.



                THIS FINAL ORDER IS NONPRECEDENTIAL *

           Kirsten Lea Doolittle, Jacksonville, Florida, for the appellant.

           Henry F. Sonday, Jr., NAS Jacksonville, Florida, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed the appeal for lack of jurisdiction. Generally, we grant petitions such
     as this one only when: the initial decision contains erroneous findings of material
     fact; the initial decision is based on an erroneous interpretation of statute or


     *
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     regulation or the erroneous application of the law to the facts of the case; the
     judge’s rulings during either the course of the appeal or the initial decision were
     not consistent with required procedures or involved an abuse of discretion, and
     the resulting error affected the outcome of the case; or new and material evidence
     or legal argument is available that, despite the petitioner’s due diligence, was not
     available when the record closed. See Title 5 of the Code of Federal Regulations,
     section 1201.115 (5 C.F.R. § 1201.115). After fully considering the filings in this
     appeal, and based on the following points and authorities, we conclude that the
     petitioner has not established any basis under section 1201.115 for granting the
     petition for review. Therefore, we DENY the petition for review and AFFIRM
     the initial decision, which is now the Board’s final decision.             5 C.F.R.
     § 1201.113(b).
¶2        The appellant encumbered a GS-14 Supervisory Aerospace Engineer (SAE)
     position beginning in 2005.     Initial Appeal File (IAF), Tab 1.     In 2012, the
     appellant still encumbered the SAE position when the agency reclassified the
     GS-14 SAE position to a GS-15 SAE position without a change in duties and
     announced the GS-15 SAE position under merit promotion procedures.              The
     appellant applied for the GS-15 SAE position, was found qualified, but was not
     selected. The agency reassigned the appellant to a GS-14 Aerospace Engineer
     (AE) position.    The appellant appealed the agency’s action alleging that it
     constituted a constructive demotion. Id. He contended that the SAE position was
     upgraded due to a classification error and that his reassignment from the position
     under such circumstances constituted a demotion.
¶3        Based on the evidence of record, including the testimony given at the
     hearing held on March 25, 2014, the administrative judge found that the appellant
     failed to prove that his reassignment was a demotion.         IAF, Tab 21, Initial
     Decision (ID). He found that the agency’s decision to upgrade the SAE position
     did not result from a classification error because it was properly classified as a
     GS-14 in 1996. ID at 4-6. He also found that, during the period between 1996,
                                                                                      3

     when the position was properly classified at the GS-14 level, and 2005, when the
     appellant assumed the position, new duties and responsibilities were added to be
     commensurate with the GS-15 level. ID at 6. He further found that classification
     error could not be established by a showing that, because of an increase in duties,
     the position should have been reclassified prior to the appellant’s reassignment.
     ID.
¶4         In his petition for review, the appellant contends that the administrative
     judge erred in dismissing the appeal for lack of jurisdiction. As explained below,
     however, we find that the administrative judge correctly found that the appellant
     failed to establish that he was constructively demoted on the basis of a
     classification error.
¶5         An employee is deemed to have been subjected to an appealable
     “constructive demotion” when he is reassigned from a position that is later
     reclassified upward due to the issuance of a new classification standard or
     correction of a classification error, provided that the employee meets the legal
     and qualification requirements for the higher-graded position. Marcheggiani v.
     Department of Defense, 90 M.S.P.R. 212, ¶¶ 7-8 (2001); Russell v. Department of
     the Navy, 6 M.S.P.R. 698, 711 (1981).      A constructive demotion claim is not
     viable when it is based on an allegation that the position from which the appellant
     was reassigned could or should have been reclassified upward; rather, a
     constructive demotion claim can succeed only if the appellant’s former position
     “has actually been reclassified upward.” Marcheggiani, 90 M.S.P.R. 212, ¶ 8.
     Likewise, when reclassification of a position is the result of “planned
     management action,” such as the addition of duties, a constructive demotion
     claim does not lie. Manlogon v. Environmental Protection Agency, 87 M.S.P.R.
     653, ¶ 12 (2001); Burrell v. Environmental Protection Agency, 81 M.S.P.R. 427,
     ¶ 5 (1999).
¶6         A classification error cannot be established merely by showing that, because
     of an increase in duties, the position should have been reclassified prior to an
                                                                                        4

     employee’s reassignment. See Artmann v. Department of the Interior, 926 F.2d
1120, 1123 (Fed. Cir. 1991).     Addressing prior inconsistencies in the Board’s
     application of the constructive demotion doctrine, the U.S. Court of Appeals for
     the Federal Circuit in Hogan v. Department of the Navy, 218 F.3d 1361, 1366
     (Fed. Cir. 2000), held that, if an agency has not actually upgraded the employee’s
     prior position to correct an error, as distinct from creating an upgraded position, a
     reassignment will not be deemed a constructive demotion. Manlogon specifically
     overruled the Board’s requirement that a reclassification occur “subsequent to” an
     employee’s reassignment. Manlogon, 87 M.S.P.R. 653, ¶ 9.
¶7         Thus, to establish jurisdiction here, the appellant must show that his former
     GS-14 position was actually upgraded to the GS-15 position to correct a
     classification error that occurred when his former position was last classified
     prior to the current classification as a GS-15 position, i.e., as the administrative
     judge found, in 1996, or to apply new classification standards, rather than created
     as a new upgraded position with additional duties and responsibilities. Hogan,
218 F.3d at 1366; Artmann, 926 F.2d at 1121. Although the appellant established
     that he met the legal and qualification requirements for promotion to the higher
     grade, he failed to show that the position descriptions of the GS-14 position
     classified in 1996 and the GS-15 position classified in 2012 had sufficiently
     similar duties to show that the GS-14 position was improperly classified. See
     Artmann, 926 F.2d at 1124-25; Spicer v. Department of Defense, 59 M.S.P.R.
     359, 363-65 (1993); Young v. Department of the Navy, 53 M.S.P.R. 384, 385-86
     (1992) (testimony concerning the similarity of the position descriptions of the
     GS-12 position held by the appellant before a reorganization and a new position
     created after the reorganization and classified as a GM-13 was relevant to the
     issue of whether the appellant’s former position was worth a higher grade due to a
     change in classification standard). Here, the agency created an upgraded position
     that reflected the appellant’s actual duties in the position, duties that were added
     after the GS-14 position was properly classified.      See Manlogon, 87 M.S.P.R.
                                                                                  5

653, ¶ 12. Accordingly, we conclude that the administrative judge properly found
that the appellant failed to prove that he was constructively demoted due to a
classification error.

                 NOTICE TO THE APPELLANT REGARDING
                    YOUR FURTHER REVIEW RIGHTS
      You have the right to request review of this final decision by the United
States Court of Appeals for the Federal Circuit. You must submit your request to
the court at the following address:
                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

      The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States   Code,     at   our   website,   http://www.mspb.gov/appeals/uscode.htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
      If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
                                                                                6

attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.